Per Curiam.
This application for leave to appeal from a denial of post conviction relief contains no statement of reasons, as required by Maryland Rule BK46 b, and must be dismissed on that ground. Buettner v. Superintendent, 239 Md. 710, 212 A. 2d 464 (1965) ; Dofflemyer v. Director, 237 Md. 639, 206 A. 2d 703 (1965).
Furthermore, even if Rule BK46 b had been complied with, the application would be dismissed for the reasons stated by Judge Macgill in his memorandum and order of May 28, 1965.

Application denied.